Continuation sheet:

Continuation of 3: The proposed amendments introduce a new limitation which will require additional time to properly search and consider.  As such, the proposed amended claims have not been entered.

Continuation of 12: Applicant’s arguments presented on pages 4-7 of the remarks regarding the applied prior art of record not teaching a composition having a specific cure potential have been considered but are moot because the proposed claim amendments which introduce this limitation have not been entered.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782